Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRIC STORED ENERGY SOURCE

Examiner: Adam Arciero	SN: 16/665,158	Art Unit: 1727	April 22, 2021 

DETAILED ACTION
The Application filed on October 28, 2019 has been received.  Claims 1-10 are currently pending and have been fully considered.

Claim Interpretation
Claim 1 recites an intended use for an electrical energy storage cell in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  See MPEP 2111.02.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (JP 2014-82069A; as found in IDS dated 10/28/2019).
As to Claims 1-2, Higuchi et al. discloses a battery 2, comprising: a housing 26 which defines an interior and houses the battery; and a line 3,35 running through the interior in both a straight manner and a bent manner for flowing a coolant that is conductible through the interior (Fig. 1 and paragraphs [0016]-[0017], [0020] and [0026]).
As to Claim 3, Higuchi et al. discloses using LDPE, LLDPE, EVA, or PVC as materials for forming the line 3 (plastics that are non-conductive or have poor electrical conductivity) (paragraph [0020]).
26 is a cuboid shape with multiple walls and the line enters and exits 24,25 the housing at one outer face (fig. 1).
As to Claim 5, Higuchi et al. discloses wherein the outer face forms a cover of the housing to close said housing at that side of the outer face (Fig. 1-2).
As to Claim 6, Higuchi et al. discloses of an embodiment wherein the inlet and outlet are formed on opposite outer faces (Fig. 3-4). 
As to Claim 10, Higuchi et al. discloses a method of operating a storage cell for a vehicle comprising, measuring an ambient temperature of the storage cell and controlling a coolant (medium) introduced into the interior of the cell in order to control the temperature of the cell (heat or cool) (paragraph [0026]).

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 2012/107161; as found in IDS dated 10/28/2019 and using machine translation or citation purposes).
As to Claims 1-2 and 9, Schmidt et al. discloses a battery, comprising a housing 4 and a straight lined pipe 3 that enters a first contact pole 1 on a first side of the battery and exits at a second contact pole 2 on an opposite side of said battery and is configured to flow a coolant to regulate the temperature of the battery (Fig. 1).
As to Claim 3, Schmidt et al. discloses wherein the tube is electrically insulating (paragraph 28 of the Description of the machine translation). 
As to Claim 8, Schmidt et al. discloses of a pipe shaped housing 4 comprising a line 3 that enters the housing at a first side of a first contact pole 1 and exits at an opposite side of a second contact pole 2 in a straight line (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2014-82069A; as found in IDS dated 10/28/2019) in view of Schmidt et al. (WO 2012/107161; as found in IDS dated 10/28/2019 and using machine translation or citation purposes).

However, Schmidt et al. teaches of a pipe shaped housing 4 comprising a line 3 that enters the housing at a first side of a first contact pole 1 and exits at an opposite side of a second contact pole 2 in a straight line (Fig. 1).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape and arrangement of the battery of Higuchi et al. to comprise the claimed arrangement because Schmidt et al. teaches that a battery with as high a power density as possible is provided (paragraph 4 of the Description of the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727